                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE

                                                )
ROBERTA G. YARRUSSO,                            )
                                                )
                       Plaintiff,               )
                                                )
        v.                                      )   C.A. No. 18-cv-1439-MPT
                                                )
NANCY A. BERRYHILL1,                            )
Acting Commissioner of                          )
Social Security,                                )
                                                )
                       Defendant.               )
                                                )

                                       MEMORANDUM

I.      INTRODUCTION

       This action arises from the denial of plaintiff’s claims for Social Security benefits

under Title II of the Social Security Act (“the Act”).2 On April 30, 2014, plaintiff filed a

Title II application for Social Security Disability Insurance Benefits (“DIB”)3 and Disabled

Widow’s Insurance Benefits (“WIB”).4 Plaintiff alleged she became disabled on May 7,

2013,5 through her last date insured, December 31, 2018. 6 Plaintiff’s prescribed period

for WIB began on April 7, 2014, the date of her husband’s death. 7 Plaintiff’s alleged

disability is due to Systematic Lupus Erythematosus (“Lupus”), Polyarthralgia,


        1
         Andrew Saul replaced Nancy Berryhill as the Acting Commissioner of Social
Security as of June 17, 2019.
       2
         42 U.S.C. §§ 401-434.
       3
         D.I. 6-5 at 317-319.
       4
         Id. at 325-326.
       5
         D.I. 6-6 at 347.
       6
         Id. at 338.
       7
         D.I. 6-5 at 317.
Fibromyalgia, Chronic Obstructive Pulmonary Disease (“COPD”) and Emphysema,

Muscular Degeneration, Anxiety and Depression. 8 The claim was initially denied on

November 10, 2014, and upon reconsideration on Aug ust 4, 2015. 9 Following these

denials, plaintiff requested a hearing before an Administrative Law Judge (“ALJ”) on

September 18, 2015. 10 The hearing occurred by video conference on April 2, 2017. 11

Plaintiff appeared in New Castle, Delaware, and ALJ C. Howard Prinsloo participated

from St. Louis, Missouri.12 Testimony was provided during the hearing by an impartial

vocational expert (“VE”), Pamela Tucker.13 On September 7, 2017, ALJ Prinsloo issued

a written decision denying plaintiff’s claims.14 Plaintiff’s request for review of the ALJ’s

decision by the Social Security Appeals Council was subsequently denied.15 On

September 17, 2018, plaintiff filed a timely appeal with this court.16 Presently before the

court are the parties’ cross motions for summary judgment.17 For the foregoing reasons,

the court will grant plaintiff’s motion, and deny defendant’s motion. The court reverses

the ALJ’s decision and remands this case for further proceedings consistent with this

decision.




        8
          D.I. 6-7 at 394.
        9
          D.I. 6-2 at 12.
        10
           Id. at 74-75.
        11
           Id. at 37-71.
        12
           Id.
        13
           Id. at 66-68.
        14
           Id. at 12-27.
        15
           Id. at 1-5.
        16
           D.I. 1.
        17
           D.I. 12; D.I. 20.

                                              2
II.    BACKGROUND

       Plaintiff was born on November 21, 1956. 18 She completed college, achieving a

bachelors degree in human resources.19 Plaintiff was widowed on April 7, 2014 when

her husband committed suicide.20 She began receiving Widow’s Benefits when she

reached the age of sixty.21 Plaintiff previously worked as a human resources manager,

human resources representative, and event planner.22 She worked at Household

Finance Corporation (“Household Finance”), as a human resource manager for

seventeen years.23 Plaintiff ended employment with Household Finance to start an

event planning business.24 Plaintiff was self-employed through her business for four to

five years in which she planned events, including weddings, picnics, and town hall

meetings.25 Plaintiff subsequently worked for Boeing as a human resources

representative.26 She was terminated from Boeing in 2013 and has not worked since

her termination because of her alleged disabilities.27

       Plaintiff alleges she is disabled under the Social Security Act.28 To be eligible for

disability benefits under the Act, plaintiff must demonstrate that she is disabled within

the meaning of §§ 216(i), 223(d), and 202(e). Plaintiff must meet the insured status



       18
          D.I. 6-5 at 325; D.I. 6-2 at 44.
       19
          D.I. 6-2 at 45.
       20
          Id.; see also D.I. 6-5 at 317.
       21
          Id.
       22
          Id. at 46-49.
       23
          Id.
       24
          Id.
       25
          Id.
       26
          Id.
       27
          Id.
       28
          D.I. 1.

                                             3
requirements of §§ 216(i) and 223. Plaintiff has sufficiently met the requirements for

coverage under §§ 216(i) and 223, and her earnings records show that she has acquired

sufficient coverage to remain insured through December 31, 2018. 29 Additionally, under

202(e), plaintiff must show that she is a widow of a deceased worker, has attained the

age of fifty, unless one of the exceptions in 20 C.F.R. 404.335(e) apply, and has a

disability that began before the end of the prescribed period. The plaintiff has met the

non-disability requirements for WIB as per § 202(e) of the Social Security Act.

       A.     Evidence Presented

       Based on the evidence presented, the ALJ found that plaintiff has the following

severe impairments: Lupus, Polyarthralgia, Fibromyalgia, and COPD.30 However, the

ALJ concluded that plaintiff’s remaining physical impairments, including Muscular

Degeneration, Fatty Liver Disease, Cholesterol, and Acid Reflux, are non-severe or not

medically determinable.31 In support of this finding, the ALJ determined that the

remaining physical impairments “have been responsive to treatment, cause no more

than minimal vocationally relevant limitations, have not lasted or are not expected to last

at a severe level for a continuous period of twelve months, are not expected to result in

death, or have not been properly diagnosed by an acceptable medical source.”32

       Finally, the ALJ found that plaintiff’s medically determinable mental impairments

of affective and anxiety disorders, considered independently and in combination, do not

cause more than minimal limitation on her ability to perform basic mental work activities


       29
          D.I. 6-2 at 12; Id. at 14.
       30
          Id. at 15.
       31
          Id.
       32
          Id.

                                             4
and are therefore non-severe.33

              1.     Physical Impairments

       Plaintiff’s disability report dated July 7, 2014, alleges disability due to Lupus,

Polyarthralgia, COPD/Emphysema, Anxiety and Depression, Fibromyalgia, and Macular

Degeneration.34 The ALJ also considered plaintiff’s disability report dated September

27, 2012, which alleged disability due to Connective Tissue Disease, Lupus, Fatty Liver

Disease, Chronic Fatigue, Arthritis, Depression, Memory Loss, Cholesterol, Acid Reflux,

and Lyme’s Disease.35

                     a.     Non-Severe Medical Conditions

       In his decision, the ALJ considered plaintiff’s Macular Degeneration, Fatty Liver

Disease, Cholesterol, Acid Reflux, and Lyme’s Disease, in addition to her severe

medical impairments.36 Regarding plaintiff’s complaint of Macular Degeneration, at the

time of her amended alleged onset date, her optometrist’s treatment plan was to

continue observation.37 Subsequently, during a consultative examination with Irwin

Lifrak, M.D., in August 2014, his examination found 20/25 right eye and 20/30 left eye

visual acuity.38 Additionally, there was no evidence of visual field deficits when tested by

gross confrontation testing method.39 Plaintiff has not sought ongoing treatment for her

alleged macular degeneration during the period of claimed disability.



       33
          Id. at 15-16.
       34
          D.I. 6-7 at 394.
       35
          Id. at 458.
       36
          D.I. 6-2 at 15.
       37
          D.I. 6-9 at 569-573.
       38
          Id. at 559.
       39
          Id.

                                              5
      Regarding her Fatty Liver Disease, Cholesterol, Acid Reflux, in a history and

physical report in November 2015, Sandra Mancilla, M.D., recommended a low fat diet

and cardiovascular exercise, various blood tests, and prescribed Pravastatin.40

Additionally, Dr. Mancilla prescribed Omeprozole for Gastroesophageal Reflux Disease

(GERD).41 In March 2016, Dr. Mancilla noted plaintiff’s elevated blood pressure and

advised her on a low sodium diet, monitoring her blood pressure, and continued with the

prescribed medications.42 Dr. Mancilla further reported that plaintiff’s GERD was stable

on medication.43

      Plaintiff was diagnosed with Lyme Disease in June 2012. 44 At the hearing,

plaintiff testified that she cannot distinguish the Lupus versus Lyme symptoms; however,

she testified that her neurological issues are related to the Lyme’s.45 As the ALJ

noted, the record lacks documented treatment or complications specifically due to her

Lyme Disease.46

                    b.     Severe Medical Conditions

      The ALJ found the following impairments to be severe: COPD, Lupus,

Fibromyalgia, and Polyarthralgia.47 Plaintiff’s complaints began in 2011 with fatigue,




       40
          D.I. 6-16 at 1142.
       41
          Id.
       42
          Id. at 1145.
       43
          Id.
       44
          D.I. 6-9 at 563.
       45
          D.I. 6-2 at 554.
       46
          Id. at 15.
       47
          Id.

                                            6
patchy alopecia, and pain in her hands, wrists, elbows, ankles, feet, and knees. 48

Plaintiff was subsequently diagnosed with Lupus, Polyarthralgia, and Lyme Disease in

June 2012 and began oral medication treatment via Plaquenil.49

      The plaintiff was prescribed a myriad of medications for her conditions, including

but not limited to, Gabapentin, Leflunomide, and prednisone. 50 Subsequently, in

January 2015, plaintiff reported that her pain and fatigue had improved.51 She began

pain management treatment and was prescribed Fentanyl in addition to her Oxycodone

for pain.52 Subsequently, plaintiff began Benlysta infusion treatments for Lupus

beginning in September 2015 through 2017.53 In November 2015, plaintiff’s symptoms

began to improve from the Benlysta treatment, with no new complaints of infection,

swollen joints, rashes or oral sores, as well as weight loss or excess fatigue.54 Dr. Javed

noted on November 25, 2015, that the “Benlysta has helped her and her [pain] level has

not returned to unbearable levels.”55

      Additionally, spirometry results from 2012 show mild obstructive pulmonary

impairment, while chest imaging from the same time period revealed diffuse bilateral

emphysema in her lungs.56 Following her amended alleged onset date, plaintiff’s

complaints continued, and in September 2013, chest imaging confirmed emphysema.57


       48
          D.I. 6-10 at 635.
       49
          Id. at 639; D.I. 6-11 at 751-753; Id. at 784-786.
       50
          D.I. 6-11 at 718.
       51
          Id. at 717.
       52
          Id. at 733.
       53
          D.I. 6-14 at 955-971;D.I. 6-17 at 1262-64.
       54
          D.I. 6-16 at 1213; D.I. 6-14 at 943.
       55
          D.I. 6-14 at 943.
       56
          Id.; D.I. 6-13 at 873-896.
       57
          D.I. 6-10 at 660-686.

                                             7
In May 2013, plaintiff underwent nocturnal oximetry testing which revealed that her

oxygen saturation level was less than 90% for over six hours.58 Subsequently, she was

diagnosed with sleep apnea and emphysematous changes via imaging.59 Her COPD

and two lung nodules were noted by her pulmonologist to be clinically stable and that

she has responded well to oral and inhaled medication.60 In July 2017, plaintiff was

seen by a pulmonologist for a COPD follow-up who noted that her oxygen saturation

was at 95%.61 Her pulmonologist again concluded that her COPD was clinically stable,

with significant nocturnal hypoxemia caused by COPD and sleep apnea. 62 Her

treatment plan included use of a Continuous Positive Airway Pressure (CPAP) therapy,

or oxygen therapy if she could not tolerate the CPAP. 63 She was also referred for lung

cancer screening.64

              2.      Psychiatric Conditions

        Treatment records prior to plaintiff’s alleged onset date show complaints of

anxiety and depression. 65 On November 29, 2012, plaintiff underwent a Psychiatric

Consultative Examination by Ramnik Singh, M.D.66 Plaintiff was also diagnosed and

treated by her treating psychologist, Mario Frabizzio, Jr., Ph.D.,67 and psychiatrist,



        58
           D.I. 6-17 at 1223.
        59
           D.I. 6-11 at 736.
        60
           Id. at 737.
        61
           D.I. 6-17 at 1221.
        62
           Id. at 1223.
        63
           Id. at 1224.
        64
           Id. at 1223.
        65
           D.I. 6-13 at 907-921.
        66
           D.I. 6-9 at 563-568.
        67
           Id. at 596-601; D.I. 6-10 at 690-700; D.I. 6-14 at 978-984; D.I. 6-15 at 999-
1103.

                                             8
Fawzia Hasan, MD.68 The assessments of State Agency Psychiatric Consultants

Christopher King, Psy.D., and Dianne Bingham, Ph.D, were considered by the ALJ.69

                     a.     Treating Psychiatric Physicians

              Dr. Frabizzio diagnosed plaintiff with major depression, severe, with

psychotic features.70 She underwent behavioral therapy treatment with Dr. Frabizzio

weekly and/or biweekly since 2012.71 In a Mental Impairment Questionnaire completed

by Dr. Frabizzio in June 2014, he reported that plaintif f suffered from memory lapses,

forgets things easily, becomes disorganized, and gets confused.72 He further noted that

her symptoms include: appetite disturbance with weight change; decreased energy;

suicidal thoughts; feelings of guilt or worthlessness; generalized persistent anxiety;

mood disturbance; difficulty thinking or concentrating; persistent disturbances of mood or

affect; apprehensive expectation; emotional withdrawal or isolation; catatonic or other

grossly disorganized behavior; emotional ability; easy distractibility; memory impairment;

and sleep disturbances. 73 Additionally, in his treatment records from August 2014, Dr.

Frabizzio reported that her depression was greatly exacerbated by her husband’s

suicide and suggested that she may be suffering from PTSD.74 Dr. Frabizzio’s

Psychotherapy Intake Note, dated September 3, 2015, included the following treatment

goals: reduce depression, reduce anxiety, manage pain, and increase social activities.75


       68
          D.I. 6-14 at 985-998.
       69
          D.I. 6-2 at 22.
       70
          D.I. 6-9 at 596.
       71
          Id.
       72
          Id. at 596.
       73
          Id. at 597.
       74
          D.I. 6-10 at 691.
       75
          D.I. 6-15 at 999.

                                             9
Dr. Frabizzio’s Psychotherapy Progress Notes starting November 19, 2015 until the last

note on January 5, 2017, noted that plaintiff’s depression as either “improved” or

“improved but vacillates”; anxiety as either “improved” or “improved but vacillates”;

increase social outlets as “accomplished”; and manage pain “better but up and down.”76

       Plaintiff was also treated by Fawzia Hasan, M.D., a psychiatrist, for Depressive

Disorder and Recurrent Moderate Major Depressive Disorder without suicidal thoughts

starting in March 2015.77 Her primary care physician had already been treating her with

psychiatric medications for her depression including Cymbalta, Ambilify, and Xanax.78

Dr. Hasan increased her Cymbalta and Ambilify dosages and advised her not to take

Xanax and Ambien daily.79 Plaintiff also began various medications for poor sleep due

to nightmares of her husband’s death. 80 Dr. Hasan indicated that she was “responding

well” to treatment.81 In a Progress Note from Dr. Hasan dated October 31, 2016, he

reported that she was taking her medications and responding well, and noted that her

nightmares had improved since starting new medication.82

              3. State Agency Assessments

                     a.     State Agency Consultants’ Physical Assessments

       In November 2012, plaintiff underwent a physical consultative examination by

Irwin Lifrak, M.D, for her previous application for benefits, which included findings



       76
          Id. at 999-1103; D.I. 16 at 1104-1119; Id. at 1176-1210.
       77
          D.I. 6-14 at 986.
       78
          Id.
       79
          Id. at 987.
       80
          Id. at 985-998.
       81
          Id.
       82
          Id. at 997.

                                             10
consistent with reduced range of motion, lung impairment, and fatigue.83 In August

2014, plaintiff underwent a second consultative examination by Dr. Lifrak.84 Plaintiff’s

oxygen saturation on room air using a pulse oximeter was 96%.85 She had a mild

degree of rhonchi heard over both lungs, but no rales or wheezing.86 Dr. Lifrak’s

diagnosis included possible restrictive and/or obstructive pulmonary disease, as well as

degenerative joint disease and possible disk damage due to reduced range of motion in

lumbar spine and both hips; mild degree of paravertebral muscle spasms; and

complaints of pain.87

       Dr. Lifrak opined in both assessments that within an eight-hour work day, plaintiff

was able to perform such activities which may require her to walk either indoors or

outdoors, climb stairs, and lift ten pounds with either hand on a regular basis.88 He

further opined that plaintiff is able to sit and/or stand for six hours during an eight-hour

work day.89

       State Agency Consultants Vinod K. Kataria, M.D., and Darrin Campo, M.D.,

reviewed plaintiff’s medical records and made non-examination assessments in

November 2014 and August 2015.90 Dr. Kataria found that the medical source opinions

from plaintiff’s treating providers, specifically Drs. Frabizzio and Javed, about the




        83
           D.I. 6-9 at 555-562.
        84
           D.I. 6-11 at 701-708.
        85
           Id.
        86
           Id.
        87
           Id.
        88
           D.I. 6-9 at 561; D.I. 6-11 at 701-708.
        89
           Id.
        90
           D.I. 6-3 at 96-111; 114-122.

                                              11
plaintiff’s limitations or restrictions as more restrictive than his own findings.91 Regarding

both Drs. Frabizzio and Javed’s opinions, Dr. Kataria stated “[t]he opinion evidence

relied heavily on the subjective report of symptoms and limitations provided by the

individual, and the totality of the evidence does not support that opinion.” 92 Dr. Campo

subsequently affirmed the decision of Dr. Kataria on August 1, 2015. 93

       Based on these findings, Drs. Kataria and Campo concluded that plaintiff is

limited to light work with the following limitations: occasional climbing, balancing,

stooping, kneeling, crouching, and crawling; avoidance of concentrated exposure to

extreme cold, extreme heat, humidity, vibration, respiratory irritants, and hazards.94

They further opined that plaintiff can stand and/or walk for approximately six hours in an

eight hour work-day; sit for approximately six hours during an eight hour work day;

occasionally able to lift and/or carry twenty-pounds and frequently able to lift and/or carry

ten-pounds.95

                     b.      State Agency Consultants’ Psychiatric Assessments

       Dr. King performed a non-examining assessment of plaintiff’s medical records

dated August 13, 2014. 96 Dr. King evaluated plaintiff under Disability Evaluation Listings

12.04 Affective Disorders and 12.06 Anxiety- Related Disorders.97 He found that plaintiff

did not meet the criteria set forth under Paragraphs A, B, or C of either listing.98 His

        91
           Id. at 109.
        92
           Id.
        93
           Id. at 114-122.
        94
           Id. at 107-108.
        95
           Id. at 107.
        96
           Id. at 87-90; Id. at 103-109.
        97
           Id. at 88.
        98
           Id.

                                             12
additional explanation was as follows:

       [c]laimant alleges disability on the basis of physical conditions,
       depression, and anxiety, and says she is limited by difficulty
       concentrating, remembering things, and getting along with others.
       Allegations are partially credible. The records reflects a history of reactive
       depression and anxiety symptoms related to situational stressors, and she
       has ben diagnosed with an adjustment disorder and an anxiety disorder.
       She is prescribed psychotropic medication by her PCP, and her mental
       condition has remained stable over time. There is no evidence of any
       significant mental limitations in the MER, and no indication of any deficits
       in concentration or memory . . . her mental impairment seems to be non-
       severe.

Further, Dr. King stated that the medical source opinions from plaintiff’s treating mental

health providers about her limitations or restrictions were more restrictive than his own

findings.99 On August 3, 2015, Dr. Bingham reviewed plaintiff’s medical records since

Dr. King’s initial assessment and affirmed his findings.100

       B.     Hearing Testimony

                      1.        Plaintiff’s Testimony

       At the August 2, 2017 hearing, plaintiff testified regarding her background, work

history, and alleged disability.101 She is widowed, lives alone, and has a son.     102
                                                                                          She

testified that her husband died by suicide in April 2014. 103 Plaintiff testified that she is

currently receiving WIB benefits in the amount of approximately $1,277.00 per month

since obtaining age sixty.104 She is a college graduate with a bachelors degree in




       99
          D.I. 6-3 at 109.
       100
           Id. at 122-124.
       101
           D.I. 6-2 at 37-70.
       102
           Id. at 44-45.
       103
           Id. at 45.
       104
           Id. at 46-47.

                                              13
human resources.105

       Plaintiff testified that she worked as a human resources manager for Household

Finance for seventeen years.106 She stated that she managed nine employees and was

responsible for human resources for over one-thousand employees.107 She testified

that her position was sedentary and she was not required to lift more than ten

pounds.108 She reported that her employment with Household Finance ended because

she started her own event planning business.109 Plaintiff testified that she was self-

employed as an event planner for four to five years, and planned events for clients

including United Parcel Service, University of Delaware, and Astrazeneca.110 As an

event planner, she lifted objects between ten and thirty pounds, including sound

equipment, boxes, and chairs.111 When her event planning business declined, she

sought full-time employment.112

       Plaintiff subsequently worked at Boeing for seven years as a human resources

representative for their V-22 Program.113 She described her position as a skilled job in

which she was responsible for knowing current Human resource laws, hiring and firing

employees, performing investigations, and resolving issues with employee benefits.114

She reported having difficulty towards the end of her employment with Boeing due to


       105
           Id. at 45.
       106
           Id. at 47.
       107
           Id.
       108
           Id. at 49.
       109
           Id.
       110
           Id. at 48.
       111
           Id.
       112
           Id.
       113
           Id. at 46.
       114
           Id.

                                            14
problems with memory and retaining information, making mistakes, missing time from

work, and difficulty learning new things.115 Plaintiff was docked for her attendance. 116

As a result, she was terminated from Boeing in 2013.117 Thereafter, she worked for

Avon part-time for two years, until early 2017 when she ended her employment.118 She

testified that her job responsibilities included scheduling and attending appointments

with customers, ordering brochures for upcoming campaigns, and delivering

brochures.119 Plaintiff’s employment with Avon ended because she was unable to

deliver brochures in humid and cold weather from COPD.120

       Plaintiff claimed that at the time of her termination, she had recently been diagnosed

with Lupus and Lyme Disease (“Lyme’s”).121        Symptoms related to these conditions of

feeling very ill and tired began in 2011 and 2012.122 Plaintiff testified that she cannot

distinguish the Lupus versus Lyme symptoms; however, she testified that her neurological

issues are related to the Lyme’s, including forgetfulness.123

       She reported that in 2016 she underwent Benlysta Infusions for inflammation due

to Lupus, consisting of     intravenous infusions once per month.124       Following these

infusions, she was less tired; her hair loss, photosensitivity to sun, and mouth sores




       115
           Id.
       116
           Id. at 64.
       117
           Id. at 46.
       118
           Id. at 64.
       119
           Id.
       120
           Id.
       121
           Id. at 46.
       122
           Id. at 50.
       123
           Id. at 54.
       124
           Id. at 52.

                                             15
stopped, and her pain subsided.125 She testified that she was currently being treated with

prescription medications for Lupus, including Flutamide and Prednisone as needed.126

Plaintiff reported Lupus causes pain in all of her joints, especially her hands and feet,

absent infusions, and she has difficulty using her hands when experiencing a Lupus flare-

up.127 Her flare-ups lasted three to four days at a time and were constant.128

      Plaintiff testified that she was treated for COPD.129 In describing her COPD

symptoms made breathing very difficult when climbing stairs, and heat, humidity, and

extreme cold bothered her.130 Lifting and carrying objects for any distance caused her to

become very winded.131

      Plaintiff was also treated for depression since her medical diagnoses in 2011,132 and

has undergone behavioral as well as medication treatments.133 She testified that she sees

a psychologist once a week and a psychiatrist for medication every two to three months.134

Her depression began because of her Lupus and Lyme’s, but increased following her

husband’s suicide in April 2014.135 She alleged that around the time of her diagnoses, she

could not do simple things such as housework because of her pain.136 Following her




      125
          Id.
      126
          Id.
      127
          Id. at 53.
      128
          Id.
      129
          Id. at 51.
      130
          Id.
      131
          Id.
      132
          Id. at 55.
      133
          Id. at 55-61.
      134
          Id.
      135
          Id.
      136
          Id. at 57.

                                           16
husband’s death, she became isolated and neglected her personal hygiene.137 Although

she is still undergoing treatment with her psychologist and psychiatrist, plaintiff testified that

her depression has improved significantly.138

       The ALJ asked plaintiff about her physical limitations following her Lupus and Lyme

diagnoses.139 Plaintiff testified that there were no physical tasks that she could not perform

while at work; rather, her issues revolved around her mental abilities to perform such

tasks.140

               2.       Vocational Expert’s Testimony

       Initially, the ALJ asked the VE to classify the plaintiff’s past work.141 The VE

testified that past work would be classified as a human resource manager, and

classified as sedentary, skilled, SVP 8, with a DOT code of 166.117-018. 142 Further,

the VE testified that an event manager is classified as light work with an SVP of 7, and

a DOT code of 169.117-022. 143

       The ALJ then asked the vocational expert to consider a hypothetical individual of

plaintiff’s age, education, and work history, and assume that the individual retains a

residual functional capacity for light work, but limited to only “occasional postural

activities of climbing, balancing, stooping, kneeling, crouching, crawling; and this

individual could not tolerate concentrated exposure to temperature extremes, humidity,



       137
           Id. at 58.
       138
           Id. at 61.
       139
           Id. at 63.
       140
           Id.
       141
           Id.
       142
           Id.
       143
           Id.

                                               17
strong odors, fumes, dust, chemicals, or other respiratory irritants.” 144 The VE testified

that such an individual could perform past relevant work.145

       The second hypothetical by the ALJ was whether past relevant work could be

performed if the Residual Functional Capacity (“RFC”), were sedentary.146 The VE

testified that the individual could not perform the event manager position.147

       The third hypothetical by the ALJ was whether past work could be performed if

the individual was limited to only simple, routine, and repetitive tasks with only brief and

superficial interaction with the public or coworkers.148 The VE responded that the

individual would be unable to perform any past employment.149

       C.     The ALJ’s Findings

       Based on the medical evidence and testimony presented, the ALJ determined

that plaintiff was not disabled and, therefore, ineligible for Social Security Disability

Insurance, Supplemental Security Income, and Disabled Widow’s Insurance Benefits.150

The ALJ’s findings are summarized as follows:

       1.     Plaintiff meets the insured status requirements of the Social Security Act
              through December 31, 2018. 151

       2.     Plaintiff is an unmarried widow of the deceased insured worker and has
              attained the age of fifty. Therefore, she has met the non-disability
              requirements for disabled widow’s benefits set forth in section 202(e) of



       144
           Id. at 67.
       145
           Id. at 68.
       146
           Id.
       147
           Id.
       148
           Id.
       149
           Id.
       150
           Id. at 14-27.
       151
           Id. at 14.

                                              18
        the Social Security Act.152

3.      The prescribed period ended on October 31, 2016. 153

4.      Plaintiff has not engaged in substantial gainful activity during the period
        from her alleged onset date of May 7, 2013 through her date last insured
        of December 31, 2018 (20 C.F.R. 404.1571 et seq.).154

5.      Plaintiff has the following severe impairments: Chronic Obstructive
        Pulmonary Disease (“COPD”); Systematic Lupus Erythematosus;
        Fibromyalgia; and Polyarthralgia (20 C.F.R. 404.1520(c)). 155

6.      Through the last date insured, plaintiff did not have an impairment or
        combination of impairments that meets or medically equals the severity of
        one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix
        1 (20 C.F.R. 404.1520(d), 404.1525, and 404.1526). 156

7.      Through the last date insured, plaintiff had the residual functional capacity
        to perform light work as defined in 20 C.F.R. 404.1567(b) with the
        following limitations: only occasional climbing, balancing, stooping,
        kneeling, crouching, and crawling. Additionally, plaintiff is limited to work
        that does not involve concentrated exposure to temperature extremes,
        humidity, strong odors, fumes, dusts, chemicals, or other respiratory
        irritants.157

8.      Plaintiff is able to perform past relevant work as a human resource
        manager and event manager. This work did not require the performance
        of work related activities precluded by plaintiff’s residual functional
        capacity (20 C.F.R. 404.1565). 158

9.      Plaintiff is not under a disability, as defined by the Social Security Act,
        from May 7, 2013, through September 7, 2017. (20 C.F.R.
        404.1520(F)).159

Consequently, based on the application for a period of disability and disability


152
    Id. at 15.
153
    Id.
154
    Id.
155
    Id.
156
    Id. at 17.
157
    Id. at 18.
158
    Id. at 26.
159
    Id. at 27.

                                       19
insurance benefits, the ALJ found that plaintiff was not disabled under sections 216(i)

and 223(d) of the Social Security Act.160 The ALJ also concluded, based on the

application for disabled widow’s benefits, plaintiff was not disabled under sections

202(e) and 223(d) of the Social Security Act.161

III.   STANDARD OF REVIEW

       A.     Motion for Summary Judgment

       Both parties moved for summary judgment.162 In determining the

appropriateness of summary judgment, the court must “review the record as a whole,

‘draw[ing] all reasonable inferences in favor of the nonmoving party[,]’ but [refraining

from] weighing the evidence or making credibility determinations.”163 If there is no

genuine issue as to any material fact and the movant is entitled to judgment as a matter

of law, summary judgment is appropriate. 164

       This standard does not change merely because there are cross-motions for

summary judgment.165 Cross-motions for summary judgment:

       are no more than a claim by each side that it alone is entitled to summary
       judgment, and the making of such inherently contradictory claims does not
       constitute an agreement that if one is rejected the other is necessarily
        justified or that the losing party waives judicial consideration and
       determination whether genuine issues of material fact exist.166




       160
           Id.
       161
           Id.
       162
           D.I. 12; D.I. 20.
       163
           Reeves v. Sanderson Plumbing, Prods., Inc., 530 U.S. 133, 150 (2000).
       164
           Hill v. City of Scranton, 411 F.3d 118, 125 (3d Cir. 2005) (quoting FED. R. CIV.
P. 56(c)).
       165
           Appelmans v. City of Philadelphia, 826 F.2d 214, 216 (3d Cir. 1987).
       166
           Rains v. Cascade Indus., Inc., 402 F.2d 241, 245 (3d Cir. 1968).

                                            20
      “The filing of cross-motions for summary judgment does not require the court to

grant summary judgment for either party.”167

      B.     Court’s Review of the ALJ’s Findings

      Section 405(g) sets forth the standard of review of the ALJ’s decision by the

district court. The court may reverse the Commissioner’s final determination only if the

ALJ did not apply the proper legal standards, or the record did not include substantial

evidence to support the ALJ’s decision. The Commissioner’s factual decisions are

upheld if supported by substantial evidence.168 Substantial evidence means less than a

preponderance of the evidence, but more than a mere scintilla of evidence.169 As the

United States Supreme Court has found, substantial evidence "does not mean a large

or significant amount of evidence, but rather such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion." 170

      In determining whether substantial evidence supports the Commissioner’s

findings, the court may not undertake a de novo review of the Commissioner’s decision

and may not re-weigh the evidence of record.171 The court’s review is limited to the

evidence that was actually presented to the ALJ. 172 The Third Circuit has explained that

a:

      [s]ingle piece of evidence will not satisfy the substantiality test if the

      167
           Krupa v. New Castle County, 732 F. Supp. 497, 505 (D. Del. 1990).
      168
           42 U.S.C. §§ 405(g), 1383(c)(3); see also Monsour Med. Ctr. v.Heckle, 806 F.
2d 1185, 1190 (3d Cir. 1986).
       169
           Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir. 2005).
       170
           Pierce v. Underwood, 487 U.S. 552, 565 (1988); See Biestek v. Berryhill, 139
S. Ct. 1148, 1154 (2019).
       171
           Monsour, 806 F.2d at 1190.
       172
           Matthews v. Apfel, 239 F.3d 589, 593-95 (3d Cir. 2001).

                                             21
       [Commissioner] ignores, or fails to resolve, a conflict created by
       countervailing evidence. Nor is evidence substantial if it is overwhelmed
       by other evidence, particularly certain types of evidence (e.g., evidence
       offered by treating physicians) or if it really constitutes not evidence but
       mere conclusion.173

       Thus, the inquiry is not whether the court would have made the same

determination, but rather, whether the Commissioner’s conclusion was reasonable. 174

Even if the court would have decided the case differently, it must defer to the ALJ and

affirm the Commissioner’s decision so long as the decision is supported by substantial

evidence.175

       Where “review of an administrative determination is sought, the agency's

decision cannot be affirmed on a ground other than that actually relied upon by the

agency in making its decision.”176 In Securities & Exchange Commission v. Chenery

Corp., the Supreme Court found that a “reviewing court, in dealing with a determination

or judgment which an administrative agency alone is authorized to make, must judge

the propriety of such action solely by the grounds invoked by the agency. If those

grounds are inadequate or improper, the court is powerless to affirm the administrative

action by substituting what it considers to be a more adequate or proper basis.” 177 The

Third Circuit has recognized the applicability of this finding in the Social Security

disability context.178 Thus, this court's review is limited to the four corners of the ALJ's




       173
           Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983).
       174
           Brown v. Bowen, 845 F.2d 1211, 1213 (3d Cir. 1988).
       175
           Monsour, 806 F.2d at 1190-91.
       176
           Hansford v. Astrue, 805 F. Supp. 2d 140, 144-45 (W .D. Pa. 2011).
       177
           Sec. & Exch. Comm’n v. Chenery Corp., 332 U.S. 194, 196 (1947).
       178
           Fargnoli v. Massanari, 247 F.3d 34, 44, n.7 (3d Cir. 2001).

                                             22
decision.179

         C.    ALJ’s Disability Determination Standard

         The Supplemental Social Security Income (SSI) program was enacted in 1972 to

assist “individuals who have attained the age of 65 or are blind or disabled” by setting a

minimum income level for qualified individuals.180 A claimant – in order to establish SSI

eligibility – bears the burden of proving that she is unable to “engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last

for a continuous period of or not less than twelve months.”181 Moreover, “the physical or

mental impairment or impairments must be of such severity that the claimant is not only

unable to do his previous work but cannot, considering his age, education, and work

experience, engage in any other kind of substantial gainful work which exists in

significant numbers in the national economy.”182 A “physical or mental impairment”

results from anatomical, physiological, or psychological abnormalities which are

evidenced by medically acceptable clinical and laboratory diagnostic techniques.183

               1.     Five-Step Test.

         The Social Security Administration uses a five-step sequential claim evaluation

process to determine whether an individual is disabled.184



         179
             Cefalu v. Barnhart, 387 F. Supp. 2d 486, 491 (W .D. Pa. 2005).
         180
             Sullivan v. Zebley, 493 U.S. 521, 524 (1990) (citing 42 U.S.C. § 1381 (1982)).
         181
             42 U.S.C. § 423(d)(1)(A).
         182
             42 U.S.C. § 423(d)(2)(A).
         183
             42 U.S.C. § 423(d)(3).
         184
             20 C.F.R. § 416.920(a); see also Plummer v. Apfel, 186 F.3d 422 (3d Cir.
1999).

                                             23
             In step one, the Commissioner must determine whether the
      claimant is currently engaging in substantial gainful activity. If a claimant
      is found to be engaged in substantial activity, the disability claim will be
      denied.
            In step two, the Commissioner must determine whether the
      claimant is suffering from a severe impairment. If the claimant fails to
      show that her impairments are “severe”, she is ineligible for disability benefits.
              In step three, the Commissioner compares the medical evidence of
      the claimant's impairment to a list of impairments presumed severe
      enough to preclude any gainful work. If a claimant does not suffer from a
      listed impairment or its equivalent, the analysis proceeds to steps four and
      five.
             Step four requires the ALJ to consider whether the claimant retains
      the residual functional capacity to perform her past relevant work. The
      claimant bears the burden of demonstrating an inability to return to her
      past relevant work. If the claimant is unable to resume her former
      occupation, the evaluation moves to the final step.
             At this stage, the burden of production shifts to the Commissioner,
      who must demonstrate the claimant is capable of performing other
      available work in order to deny a claim of disability. The ALJ must show
      there are other jobs existing in significant numbers in the national
      economy which the claimant can perform, consistent with her medical
      impairments, age, education, past work experience, and residual
      functional capacity. The ALJ must analyze the cumulative effect of all the
      claimant's impairments in determining whether she is capable of
      performing work and is not disabled. The ALJ will often seek the
      assistance of a vocational expert at this fifth step.185

      If the ALJ determines that a claimant is disabled at any step in the sequence, the

analysis ends.186

             2.     Weight Afforded Treating Physicians

      “A cardinal principle guiding disability eligibility determinations is that the ALJ

accord treating physicians’ reports great weight.”187 Moreover, such reports will be

      185
          Plummer, 186 F.3d at 427.
      186
          20 C.F.R. § 404.1520(a).
      187
          Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000).

                                             24
given controlling weight where a treating source’s opinion on the nature and severity of

a claimant’s impairment is well supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with the other substantial

evidence on record. 188

       The ALJ must consider medical findings supporting the treating physician’s

opinion that the claimant is disabled.189 It is error, however, to apply controlling weight

to an opinion merely because it comes from a treating source if it is not well-supported

by the medical evidence, or inconsistent with other substantial evidence, medical or lay,

in the record.190 If the ALJ rejects the treating physician’s assessment, he may not

make “speculative inferences from medical reports,” and may reject “a treating

physician’s opinion outright only on the basis of contradictory medical evidence.”191

Further, medical testimony from a doctor who has never examined the claimant should

not be given credit if it contradicts the testimony of the claimant’s treating physician.192

If the ALJ does not give a physician’s report controlling weight, he must examine

multiple factors.193 These factors include the “[e]xamining relationship,” the “[t]reatment

relationship” which considers the “[l]ength of the treatment relationship and the

frequency of examination,” the “[n]ature and extent of the treatment relationship,” the

degree and extent the relevant evidence supports a treating physician’s opinion, the



       188
           Fargnoli v. Massanari, 247 F.3d 34, 43 (3d Cir. 2001).
       189
           Morales, 225 F.3d at 317 (citing Plummer, 186 F.3d at 429).
       190
           SSR 96-2p, 1996 WL 374188 at *2.
       191
           Plummer, 186 F.3d at 429.
       192
           Dorf v. Bowen, 794 F.2d 896, 901 (3d Cir. 1986).
       193
           20 C.F.R. §404.1527(c).

                                             25
consistency of the opinion with the record as a whole, and the specialization of the

treating physician in relation to the medical issues involved.194 An ALJ must weigh all

the evidence in the record. 195 Failure of an ALJ to examine and elaborate on these

factors is grounds for remand.196

             3.     Evaluation of Subjective Accounts of Pain197

      Statements about the symptoms alone never establish the existence of any

impairment or disability.198 The Social Security Administration uses a two-step process

to evaluate existence and severity of symptoms.

                    a.     Step One, Existence of Pain

      First, the ALJ must find a medically determinable impairment – proven with

medically acceptable clinical and laboratory diagnostic data – that could reasonably be

expected to produce the claimant’s symptoms. Otherwise, the ALJ cannot find the

applicant disabled, no matter how genuine the symptoms appear to be.

      This step does not consider the intensity, persistence, and limiting effects of the

symptoms on the claimant: it only verifies whether a medical condition exists that could

objectively cause the existence of the symptom.

      Analysis stops at this step where the objectively determinable impairment meets

      194
           Id.
      195
           Burnett v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 121 (3d Cir. 2000).
       196
           Solomon v. Colvin, C.A. No. 12-1406-RGA-MPT, 2013 WL 5720302, at *12
(D. Del. Oct. 22, 2013).
       197
           See 20 C.F.R §§ 416.928-29; see also SSR 96-7p.
       198
           A symptom is an individual’s own description of physical or mental
impairments such as pain, fatigue, shortness of breath and other complaints. See
SSR 96-7p.

                                           26
or medically equals one listed in 20 C.F.R. Part 404, Subpart P, Appendix 1, because

the claimant is considered disabled per se.

                       b.    Step Two, Severity of Pain

       At step two, the ALJ must determine the extent to which the symptoms limit the

claimant’s ability to do basic work activities. At this step, the ALJ must consider the

entire record, including medical signs, laboratory findings, the claimant’s statements

about symptoms, any other information provided by treating or examining physicians

and psychologists, and any other relevant evidence in the record, such as the

claimant’s account of how the symptoms affect her activities of daily living and ability to

work.199

       Where more information is needed to assess a claimant’s credibility, the ALJ

must make every reasonable effort to obtain available information that would shed light

on that issue. Therefore, the ALJ must consider the following factors relevant to

symptoms, only when such additional information is needed:

       (i) The applicants’ account of daily activities;

       (ii) The location, duration, frequency, and intensity of pain or other symptoms;

       (iii) Precipitating and aggravating factors;

       (iv) The type, dosage, effectiveness, and side effects of any medication the

       applicant takes or has taken to alleviate pain or other symptoms;

       (v) Treatment, other than medication, the applicant receives or has received for



       199
             20 C.F.R. § 404.1529.

                                             27
       relief of pain or other symptoms;

       (vi) Any measures the applicant uses or has used to relieve pain or other

       symptoms (e.g., lying flat, standing for 15 to 20 minutes every hour, sleeping on

       a board, etc.); and

       (vii) Other factors concerning functional limitations and restrictions due to pain or

       other symptoms.200

                4.    Factors in Evaluating Credibility201

       A claimant’s statements and reports from medical sources and other persons

with regard to the seven factors noted above, along with any other relevant information

in the record, provide the ALJ with an overview of the subjective complaints, and are

elements to the determination of credibility.

       Consistency with the record, particularly medical findings, supports a claimant’s

credibility. Since the effects of symptoms can often be clinically observed, when

present, they tend to lend credibility to a claimant’s allegations. Therefore, the

adjudicator should review and consider any available objective medical evidence

concerning the intensity and persistence of pain or other symptoms in evaluating the

claimant’s statements.

       Persistent attempts to obtain pain relief, increasing medications, trials of different

types of treatment, referrals to specialists, or changing treatment sources may indicate

that the symptoms are a source of distress and generally support a claimant’s


       200
             20 C.F.R. § 404.1529
       201
             SSR 16-3p.

                                             28
allegations. An applicant’s claims, however, may be less credible if the level or

frequency of treatment is inconsistent with the level of complaints, or if the medical

reports or records show noncompliance with prescribed treatment.

       Findings of fact by state agency medical and psychological consultants and other

physicians and psychologists regarding the existence and severity of impairments and

symptoms, and opinions of non-examining physicians and psychologist are also part of

the analysis. Such opinions are not given controlling weight. However, the ALJ,

although not bound by such findings, may not ignore them and must explain the weight

afforded those opinions in his decision.

       Credibility is one element in determining disability. The ALJ must apply his

finding on credibility in step two of the five-step disability determination process, and

may use it at each subsequent step.

       The decision must clearly explain – provide sufficiently specific reasons based

on the record – to the claimant and any subsequent reviewers, the weight afforded to

the claimant’s statements and the reasons therefore.

       The law recognizes that the claimant’s work history should be considered when

evaluating the credibility of her testimony or statements.202 A claimant’s testimony is

accorded substantial credibility when she has a long work history, which demonstrates it

is unlikely that, absent pain, she would have ended employment.203


       202
           20 C.F.R. § 404.1529(a)(3).
       203
           Podedworny v. Harris, 745 F.2d 210, 217 (3d Cir. 1984) (citing Taybron v.
Harris, 667 F.2d 412, 415 n.6 (3d Cir. 1981)). In Podedworny, the claimant worked for
thirty-two years as a crane operator for one company. He had a ninth grade education

                                             29
              5.     Medical Expert Testimony

       An ALJ will consider opinions about medical equivalence from a physician or

psychologist designated by the Commissioner whenever a claimant is not engaging in

substantial gainful activity and has a severe impairment(s) that does not “meet” the

requirements of a listing.204 Medical equivalence exists when:

       • Signs, symptoms, and laboratory findings are not identical to those specified in
       a listed impairment, but are of equivalent severity;
       • Signs, symptoms, and laboratory findings are equivalent in severity to those of
       the most closely analogous listed impairment; or
       • The combination of signs, symptoms, and laboratory findings are equivalent in
       severity to the criteria of a listed impairment.205


       An ALJ must obtain ME testimony specific to the issue of medical equivalence if

he or she intends to find that the claimant equals the requirements of a listing.206 An

ALJ may not ask an ME to decide whether the claimant is disabled.207

IV.    DISCUSSION

       A.     Parties Contentions

              1.     Plaintiff’s Contentions

       In her appeal, plaintiff contends that the ALJ failed to apply the proper standard

and therefore, incorrectly concluded that her mental impairments are non-severe.208



and left his employment after the company physicians determined that his symptoms of
dizziness and blurred vision prevented him from safely performing his job.
       204
           HALLEX § I-2-6-70; See 20 CFR 404.1526, 416.926, and SSR 17-2p.
       205
           Id.
       206
           Id.; See SSR 86-8 and SSR 17-2p.
       207
           Id.
       208
           D.I. 12 at 2.

                                            30
Plaintiff claims that the ALJ’s finding is not supported by substantial evidence in regards

to step two of the five-step sequential evaluation process to determine whether an

individual is disabled.209

       Plaintiff argues that the ALJ failed to apply the step two standard; failed to

properly consider the opinion of her treating psychologist; failed to consider the entirety

of the medical records and her own testimony regarding her mental impairments; and

therefore, failed to properly account for her impairments in the RFC.210

       Plaintiff contends that the ALJ failed to evaluate all of the treating source

opinions in accordance with the regulations, Agency policy, and Third Circuit

precedent.211 Specifically, plaintiff argues that the ALJ incorrectly relied upon the

opinion of consultative examiner Ramnik Singh, MD, as well as the opinions of State

Agency Psychological Consultants.212 In support of her contentions, she alleges that

Dr. Singh’s opinion was rendered several months prior to her alleged onset date and

eighteen months prior to her husband’s suicide, which had a significant effect on her

mental functioning.213 Furthermore, she notes neither the State Agency consultants,

nor Dr. Singh, reviewed her treating physician’s 2016 opinion or most of her mental

health treatment records since her husband’s suicide. 214

       Regarding her mental impairments, she argues that the ALJ incorrectly gave her



       209
           Id.
       210
           Id. at 2-3.
       211
           Id. at 14.
       212
           Id. at 9.
       213
           Id.
       214
           Id.

                                             31
treating psychologist’s opinion little weight.215 Plaintiff claims that the ALJ’s conclusion

that her treating psychologist’s opinion was “not supported by the treatment record or

the claimant’s own report of mental functioning” was highly selective and overlooked

evidence to the contrary.216 In reference to her physical impairments, plaintiff argues

that the ALJ erred by rejecting the opinions of her treating physicians; specifically, that

the ALJ rejected the opinions based on a highly selective review of the medical

evidence on record and failed to set forth the factors required by 20 C.F.R. §

404.1527(c). Finally, plaintiff contends that the ALJ’s errors in weighing the evidence

resulted in a legally insufficient RFC finding and therefore should be reversed and

remanded to the Agency for further proceedings.217

              2.     Defendant’s Contentions

       Defendant maintains that substantial evidence supports the ALJ’s finding that

plaintiff’s anxiety and depression are non-severe as per 20 C.F.R. § 404.1520a(d)(1). 218

In support of this contention, defendant outlines the four areas considered to evaluate

the severity of mental impairments,219 and contends that plaintiff has only mild

limitations regarding her capacity for understanding, remembering, or applying

information; capacity for concentrating, persisting, or maintaining pace; and capacity for

adapting or managing herself.220 Additionally, defendant argues that the facts in the



       215
           Id. at 10.
       216
           Id.
       217
           Id. at 10-28.
       218
           D.I. 20 at 9.
       219
           20 C.F.R. § 404.1520a(c)(3).
       220
           D.I. 20 at 10-11.

                                             32
record evidence that plaintiff was only mildly limited in the category of interacting with

others.221

       Defendant further contends that the ALJ properly weighed the opinion evidence

and granted little weight to the opinions of Drs. Javed, Mancilla, Vasile, and Frabizzio.222

Specifically, defendant argues that the ALJ correctly weighed the opinion evidence of

Dr. Frabizzio because his assessments were not supported by the treatment records

nor plaintiff’s own statements.223 Defendant also asserts that the opinions of Drs,

Javed, Mancilla, Vasile, and Biasotta were properly weighed under the Agency’s

regulations and rulings.224

       Finally, defendant maintains that substantial evidence supports the ALJ’s RFC

finding.225 Defendant contends that the ALJ did in f act consider plaintiff’s non-severe

impairments when formulating her RFC.226 Therefore, according to defendant, the

ALJ’s conclusion was correct, with substantial evidence in support of the conclusion

that plaintiff’s mild limitations in the broad areas of mental functioning did not translate

to a work-related functional limitation, and as a result, the decision should be af firmed.

       B.     Disability Analysis

       Title II of the Act, 42 U.S.C. § 423(a)(I)(D), “provides for the payment of

insurance benefits to persons who have contributed to the program and who suffer from


       221
           Id. at 11-12; see 20 C.F.R. § 404.1520a(c)(3).
       222
           Id. at 14.
       223
           Id. at 15.
       224
           Id. at 16-18.
       225
           Id. at 18.
       226
           Id.

                                             33
a physical or mental disability.”227 To qualify for DIB, a claimant must establish disability

prior to the date she was last insured.228 A “disability” is defined as the inability to do

any substantial gainful activity because of any medically determinable physical or

mental impairment, which either could result in death or has lasted or can be ex pected

to last for a continuous period of at least 12 months.229 To be disabled, the severity of

the impairment must prevent return to previous work, and based on age, education, and

work experience, restrict “any other kind of substantial gainful work which exists in the

national economy.”230

       In determining whether a person is disabled, the Commissioner is required to

perform a five-step sequential analysis.231 If a finding of disability or non-disability can

be made at any point in the sequential process, the review ends.232 When a claimant’s

impairment or its equivalent matches an impairment in the listing, the claimant is

presumed disabled.233 The Commissioner also determines whether the claimant retains

the RFC to perform her past relevant work.234 A claimant’s RFC is “that which an

individual is still able to do despite limitations caused by [her] impairment(s).”235 For

steps one through four, the burden rests on the claimant to prove.236


       227
           Bowen v. Yuckert, 482 U.S. 137, 140 (1987).
       228
           See 20 C.F.R. § 404.131.
       229
           42 U.S.C. §§ 423(d)(I)(A), 1382(c)(a)(3).
       230
           42 U.S.C. § 423(d)(2)(A); Barnhart v. Thomas, 540 U.S. 20, 21-22 (2003).
       231
           20 C.F.R § 404.1520; see also Plummer v. Apfel, 186 F.3d 422, 427-28
(3dCir. 1999).
       232
           20 C.F.R. § 404.1520(a)(4).
       233
           20 C.F.R. § 404.1520(a)(4)(iii).
       234
           20 C.F.R. § 404.1520(a)(4)(iv); Plummer, 186 F.3d at 428.
       235
           Fargnoli, 247 F.3d at 40.
       236
           Plummer, 186 F.3d at 428.

                                              34
       At the fifth and final step, the Commissioner must show the claimant is capable

of performing other available work existing in significant national numbers and

consistent with the claimant’s medical impairments, age, education, past work

experience, and RFC before denying disability benefits.237 In making this determination,

the ALJ must analyze the cumulative effect of all the claimant’s impairments and often

seeks the assistance of a vocational expert.238

              1.     Weight Accorded to Medical Opinion Evidence

       It is the exclusive responsibility of the ALJ to weigh the evidence in the record as

a whole in making a disability decision.239 The evidence presented to the ALJ may

contain differing medical opinions from both treating and non-treating physicians, as

well as other testimony.240 Normally, the evidence presented by the treating physician

is given controlling weight as that individual may be most acquainted with the medical

history of the claimant. However, in circumstances where the treating physician’s

opinion is not consistent with the record as a whole or is not well supported by

“medically acceptable clinical and laboratory diagnostic techniques”, an ALJ may

reasonably accord little weight to the treating physician’s opinion.241

       In the present case, the ALJ considered the m edical opinions of plaintiff’s

specialists: Drs. Javed, Mancilla, Vasile, Frabizzio, and Biasotta. Additionally, the ALJ

also considered the opinions of non-examining State Agency Medical Consultants, Drs.

       237
           Plummer, 186 F.3d at 427-28.
       238
           Id.
       239
           See 20 C.F.R. 404.1527(e)(2).
       240
           See 20 C.F.R. 404.1512.
       241
           See 20 C.F.R. 404.1527.

                                             35
Campo and Kataria, and Physical Consultative Examiner Dr. Lifrak. The ALJ also

considered non-examining State Agency Psychiatric Consultants, Drs. King, Bingham,

and Singh.242

                     a.     Treating Physicians

                            i.      Dr. Biasotta

       The ALJ correctly afforded little weight to the opinion of Dr. Biasotta, plaintiff’s

primary care physician.243 As the ALJ noted, although Dr. Biasotta was able to observe

and examine plaintiff firsthand, as a primary care physician, Dr. Biasotta “lacks the

training and medical knowledge retained by a more specialized provider.”244 The ALJ

pointed out that Dr. Biasotta’s assessment was provided in checklist style format with

limited explanation or support. 245 As defendant correctly argues, “form reports in which

a physician's obligation is only to check a box or fill in a blank are weak evidence at

best,”246 and are therefore not entitled great weight. Finally, the ALJ explained that Dr.

Biasotta’s assessment occurred in July 2012, almost one year prior to the plaintiff’s

alleged onset date, 247 which is inconsistent with the ALJ affording great weight to Dr.

Singh’s opinion, that occurred several months prior to the plaintiff’s alleged onset date

and eighteen months before to her husband’s death. "[Evidence that] may be material

to a claim for disability [includes] [e]vidence dated within 12 months of the alleged onset



       242
           D.I. 7-2 at 25.
       243
           D.I. 6-2 at 23.
       244
           Id.
       245
           Id.
       246
           Mason v. Shalala, 994 F.2d 1058, 1065 (3d Cir. 1993)(citations om itted).
       247
           D.I. 6-2 at 23.

                                             36
date under a title II application." 248 Therefore, the ALJ erred when rejecting Dr.

Biasotta’s conclusions based on the date of examination. Nevertheless, the ALJ’s

consideration of the evidence and remaining factors as to the weight afforded complied

with the regulations. Thus, little weight was properly given to the opinion of Dr.

Biasotta.

                             ii.    Dr. Mancilla

       The ALJ properly afforded little weight to the opinion 249 of plaintiff’s treating

physician, Dr. Mancilla, because her limitations were not supported by the treatment

record, and her opinion was in check list format with no explanation or supporting

documentation.250 The ALJ noted that “plaintiff reported improvement with treatment

and her examinations included minimal range of motion, tenderness, or breathing

abnormalities that would support such extreme limitations.”251 Furthermore, the ALJ

cited Dr. Mancilla’s office visit note from April 2017 where plaintiff denied fatigue,

breathing difficulties, anxiety, depression, insomnia, or memory loss, and reported

feeling well.252 Additionally, the ALJ found that according to Dr. Mancilla’s examination

report, plaintiff presented with normal chest and lung findings, normal gait, and normal




       248
           1993 WL 643036 (last updated May 1, 2017).
       249
           Dr. Mancilla provided the following work related limitations: never lift; rarely
stand or walk; occasionally sit; occasionally use arms hands, fingers; constantly recline
and elevate feet; needs to alternate positions (sitting and standing) at will; able to
perform sedentary work two hours per work day; and able to perform light work less
than two hours per work day. D.I. 6-2 at 24.
       250
           D.I. 6-2 at 25 citing 6-16 at 1215.
       251
           Id. at 25.
       252
           Id. citing 6-17 at1265-1274.

                                              37
neuropsychiatric findings.253 Therefore, the ALJ correctly weighed the opinion of Dr.

Mancilla and properly afforded little weight to her opinion.

                            iii.   Dr. Javed

       The ALJ gave little weight to the opinion 254 of Dr. Javed, plaintiff’s rheumatology

specialist, because his limitations were not supported by the record.255 The ALJ

considered Dr. Javed’s March 2014 and March 2017 assessments, and stated

“[d]espite providing essentially identical limitations in March 2014 and March 2017, Dr.

Javed noted in November 2015, March 2016, and July 2016 that the claimant was

doing well, Benlysta had “really helped,” and she was “doing fine.”256 As the ALJ

explained, Dr. Javed’s “examination reports over this period note that the claimant

presented with generally normal range of motion testing with minimal tenderness noted

during muskuloskeletal examinations.”257 However, ample evidence in the record

including objective medical evidence, as well as, subjective accounts of pain and

extensive list of pain medications suggest otherwise. It appears that the ALJ


       253
             Id.
       254
             Dr. Javed opined in March 2014 that plaintiff had the following limitations:
able to stand and/or walk no longer than fifteen to twenty minutes at a time; able to sit
no longer than one hour at a time; need unscheduled breaks one to two times per day
for fifteen to twenty minutes to lie down, elevate legs, or walk around; suffers from
moderate to severe pain; pain or other symptom interfere with her ability to complete an
eight hour day; able to occasionally twist, stoop, crouch/squat, climb ladders, climb
stairs, reach, handle, finger, feel, and push/pull; and emotional factors contribute. In
March 2017, Dr. Javed provided a second assessment which included the same
limitations in the March 2014 assessment, as well as, an added limitation of needing to
lie down and elevate legs one to two hours per work day. D.I. 6-2 at 24, citing D.I. 6-16
at 1174-75.
         255
             D.I. 6-2 at 23-24.
         256
             Id. citing D.I. 6-14 at 936-954.
         257
             Id.

                                            38
discredited plaintiff’s subjective accounts of pain without explicitly discussing her

credibility. Additionally, the ALJ failed to address the factors set forth in 20 C.F.R.

§404.1527(c) in discrediting Dr. Javed’s opinion. Therefore, the ALJ improperly

weighed the opinion evidence of Dr. Javed.

                            iv.    Dr. Vasile

       The ALJ afforded little weight to plaintiff’s treating pulmonologist, Dr. Vasile’s

opinion258, because the restrictions are unsupported by the treatment record,

specifically, diminished standing, walking, and lifting ability as well as absenteeism

restrictions.259 In support of his finding, the ALJ asserted that plaintiff’s COPD remained

generally stable over the period of alleged disability with her providers noting normal

lung examinations throughout this time.260 The ALJ further stated “in 2016, the claimant

reported that her dyspnea only occurred with climbing steps and indicated that after

joining a hiking group, her exercise tolerance had improved. Although the claimant did

report some deterioration in her breathing in December 2016, according to a follow up

visit in April 2017, she remained active and reported only ‘mild’ increase in her


       258
            Dr. Vasile opined that plaintiff had the following limitations: able to sit for
more than two hours at one time; able to stand for one hour at a time; able to sit for at
least six hours per workday; able to stand/walk for approximately four hours per work
day; needs unscheduled breaks during an eight hour working shift depending on
breathing; occasionally lift/carry less than ten pounds, rarely lift/carry ten pounds, and
never lift/carry twenty pounds; occasionally twist and crouch/squat; rarely stoop; never
climb ladders ir stairs; avoid even moderate exposure to extreme cold, high humidity,
cigarette smoke, solvents/cleaners, and fumes, odors, and gases; avoid concentrated
exposure to extreme heat, perfumes, soldering fluxes, dust, and chemicals; and will
likely be absent from work as a result of impairments or treatment approximately two
days per month. D.I. 6-14 at 973-977.
        259
            D.I. 6-2 at 24.
        260
            Id.

                                             39
dyspnea.”261 However, Exhibit 46F, on which the ALJ relied on for his determination,

also noted that plaintiff has “significant nocturnal hypoxemia. This is likely on the basis

of COPD in addition to sleep apnea. She cannot tolerate CPAP. Nocturnal ox ygen will

be set up.”262 Moreover, Dr. Vasile indicated that nocturnal oximetry testing in May

2013 revealed that plaintiff’s oxygen saturation was less than 90% for over six hours,

and in December 2015 decreased to 88% for over two hours.263

       The ALJ did not rely on the State Agency Consultants assessments in rejecting

this evidence: the State Agency Consultants did not review these records for their

assessments. State Agency Consultants, whose opinions were afforded significant

weight, were rendered more than a year before Dr. Vasile’s assessment which the ALJ

cited, and more than three years before the hearing. Thus, the ALJ’s findings of

diminished standing, walking and lifting ability, and absenteeism restrictions were either

based on his own lay opinion or on the opinions of the State Agency Consultants who

did not review plaintiff’s pulmonary records from Dr. Vasile. Finally, in his explanation

why Dr. Vasile's opinion should not receive significant or controlling weight, the ALJ

failed to consider the factors set forth in 20 C.F.R. §404.1527(c). As plaintiff argues,

the ALJ erred by either not considering or expanding upon the examining relationship,

treatment relationship, length of treatment relationship and frequency of examination,

nature and extent of the treatment relationship, supportability, consistency, and/or




       261
           Id.
       262
           D.I. 6-17 at 1240.
       263
           Id.

                                            40
specialization.264 Although this does not re-weigh the medical opinions in the record, it

must determine whether substantial evidence supports the ALJ's weighing of such

opinions.265 Thus, the ALJ’s erred in applying little weight to Dr. Vasile’s opinion.

                            v.     Dr. Frabizzio

       The ALJ afforded little weight to Dr. Frabizzio’s opinion because his

assessments were not supported by the treatment record or plaintiff’s own reporting of

mental functioning.266 Plaintiff argues that the ALJ erred in the weight attributed to Dr.

Frabizzio’s opinion because the ALJ’s analysis of the psychiatric treatment record was

highly selective, overlooking contradictory evidence in favor of plaintiff.267 However, the

ALJ, by citing various exhibits throughout the record, stated that plaintiff “reported

generally normal mental functioning in her function report, and she presented

cooperative with appropriate mood and affect and normal judgment with no anxiety or

depression noted during the period of alleged disability.”268 Additionally, the ALJ relied

on evidence of Dr. Frabizzio’s treatment notes which provided “the claimant’s

symptoms improved with therapy and medication treatment, and her symptoms were

the result of bereavement and situational stressors,” which was consistent with the

record.269 Finally, the ALJ found that plaintiff’s medically determinable impairments




       264
           20 C.F.R. § 404.1527.
       265
           Tomlinson v. Saul, No. 18-859 (MN), 2019 U.S. Dist. LEXIS 163787, at *33
(D. Del. Sept. 25, 2019).
       266
           D.I. 6-2 at 23.
       267
           D.I. 12 at 11.
       268
           D.I. 6-2 at 23.
       269
           Id.

                                             41
could reasonably be expected to cause her alleged symptoms.270 Although her

statements regarding the intensity, persistence, and limiting effects of these symptoms

are not entirely consistent with the evidence,271 the finds that there is substantial

evidence to support the ALJ’s decision, and theref ore, the ALJ did not err in granting

Dr. Frabizzio’s opinion little weight.

                      b.     State Agency Consultants

       In deciding that plaintiff could perform light work, the ALJ gave significant weight

to the non-examining medical opinions of the State Agency Consultants: Dr. Kataria’s

opinion dated November 10, 2014, and Dr. Campo’s opinion dated August 1, 2015. 272

Drs. Kataria and Campo opined that plaintiff could perform light work with the following

limitations: occasional climbing, balancing, stooping, kneeling, crouching, and crawling;

and avoidance of concentrated exposure to extreme cold, extreme heat, humidity,

vibration, respiratory irritants, and hazards.273 The ALJ also gave significant weight to

the examining opinions of Dr. Lifrak dated November 26, 2012, 274 and August 25,

2014.275 However, as noted previously, the opinions of Drs, Kataria, Campo, and Lifrak

were rendered prior to the relevant pulmonary findings by Dr. Vasile, and therefore

should not have been accorded controlling weight.

       The ALJ properly gave the State Agency Psychological Consultants’ opinions


       270
           Id. at 25.
       271
           Id. at 25-26.
       272
           D.I. 6-3.
       273
           Id.
       274
           D.I. 6-9 at 555-562.
       275
           D.I. 6-11 at 701-708.

                                             42
great weight because “they have a high level of understanding of the Social Security

disability program and enjoy review of all the available evidence in the record when

forming their opinion.”276 Drs. King and Bingham opined that plaintiff’s mental

impairments cause no more than minimal, work-related limitations were therefore non-

severe.277 Similarly, Dr. Singh determined that plaintiff has no more than mild

limitations in her capacity for work related tasks due to her mental impairments.278

However, as plaintiff correctly argues, Dr. Singh’s opinion was rendered prior to

plaintiff’s alleged onset date and eighteen months prior to her husband’s suicide which

greatly effected her psychological health. Accordingly, the ALJ improperly afforded Dr.

Singh’s opinion great weight.

              2.     The ALJ’s RFC Finding

       Plaintiff alleges the ALJ erred in his RFC determination because the opinions of

her treating specialists establish greater limitations than set forth in the RFC.279 An

RFC establishes what an individual can do in a work setting despite impairments and

limitations.280 In making this finding, the ALJ must consider all of a claimant’s

impairments, including those lacking severity.281 Although the ALJ may weigh the

credibility of the evidence, he must indicate the evidence which is rejected and his

reason(s) for discounting such evidence.282 All evidence in the record must be


       276
           D.I. 6-2 at 23.
       277
           Id.
       278
           Id.
       279
           D.I. 16 at 5.
       280
           20 C.F.R. § 404.1545.
       281
           Id.
       282
           See Plummer, 186 F.3d at 429.

                                            43
considered: however, the ALJ has the exclusive responsibility for determining an

individual’s RFC.283

       Here, the ALJ found that through the date last insured, plaintiff had the residual

functional capacity to perform light work as defined by 20 C.F.R. § 404.1567(b), with the

following limitations: only occasional climbing, balancing, stooping, kneeling, crouching,

and crawling.284 Additionally, he held that plaintiff was limited to work that does not

involve concentrated exposure to temperature extremes, humidity, strong odors, fumes,

dust, chemicals, or other respiratory irritants.285 Further, the ALJ determined plaintiff

capable of performing past relevant work as a human resource manager and event

manager, as actually and generally performed in the national economy.286 Plaintiff

argues that vocational testimony based on an inaccurate RFC is not substantial

evidence supporting an ALJ’s denial of benefits.287 The court agrees, because as

previously noted, the ALJ erred in his consideration of and weight afforded to the

medical opinion evidence under 20 C.F.R. § 404.1527.

V.     CONCLUSION

       Therefore, Plaintiff’s Motion for Summary Judgment (D.I. 11) is granted, and

Defendant’s Motion for Summary Judgment (D.I. 19) is denied.




       283
           20 C.F.R. § 404.1527(d)(2).
       284
           D.I. 6-2 at 18.
       285
           Id.
       286
           Id. at 27.
       287
           D.I. 11 at 11.

                                             44
      For the reasons stated herein, the ALJ’s decision is reversed and remanded for

further administrative proceedings consistent with this opinion.

      An order consistent with the findings in this Memorandum shall follow.

Date: December 2, 2019                          /s/ Mary Pat Thynge
                                                Chief U.S. Magistrate Judge




                                           45
